ON REHEARING.
STOCKSLAGER, J.
This cause was decided by this court and the opinion filed on the eighteenth day of February, 1904, at the same time Chief Justice Sullivan filed a dissenting opinion. On the eighth and ninth days of March thereafter, petitions for rehearing were filed, which were granted, and at a former day of the present term of this court briefs were submitted and oral arguments heard. Counsel for appellant Clark earnestly insists that the complaint is not sufficiently definite in the description of the ground sought to be condemned for the foundation of the weirs or dams. This question was argued both orally and in the briefs on the original hearing. The majority and minority opinions deal quite liberally with it, and we find no authorities cited or arguments submitted that changes our views as expressed in the opinions heretofore filed. It may be well to suggest that an inspection of the map *671(which is copied in the opinion) answers the objections of counsel urged to its sufficiency of description. It will be observed that the locations of the dams or weirs are distinctly set out on the map drawn to a scale of one inch to forty feet. Two-of them are to be four feet high, the third one three feet high; the width of each one is shown by two parallel lines drawn between the points to be connected, the space as shown between such lines being the amount of land condemned. As we view it, this map clearly and distinctly calls attention to just what plaintiff wants for the purposes set out fully in his complaint.
Mr. Mills, in his excellent work on Eminent Domain, under the head of “Description of Property to be Taken,” at section 115, says: “Statutes vary greatly as to requirements of maps, plats and surveys and of the description deemed necessary in petitions. Plans must be intelligible and give angles, distances, etc., sufficient so as not to require parol testimony to explain the plan and scale of distances.”
In what respect is this map deficient measured by this rule? We think it complies fully and completely with every requirement. Again, in the same section Mr. Mills says: “The actual contents of the tract taken need not be shown or set forth, if that is a matter of calculation from the length, breadth and course given.” In what respect is this map deficient viewed in the light of this rule? In section 117, the author says: “Maps should be plain enough to be understood by a plain, ordinary man. A map means not only a delineation giving a general idea of the land taken, but also such full and accurate notes and data as are necessary to furnish complete means for identifying and ascertaining the precise position of every part with courses and distances, so that every part can be found.” This last section is cited by counsel for appellant, and if it is to be accepted as the law to govern this case, we think is conclusive against appellant’s contention.
It is urged that the court should fix the amount to be taken for the dams or weirs. We do not think it necessary, as the exact amount can be easily ascertained by a measurement of the space between the parallel lines as shown by the map.
*672Much is said in the brief of counsel -for appellant and numerous authorities are cited bearing on the question as to whether Snake river is a navigable stream. The dissenting opinion also devotes some attention to the question. We are at a loss to know why this question should be urged at this time. The opinion distinctly states that the court does not consider that question at issue in the pleadings, and hence refuses to pass upon it, with the suggestion that it will be left for future litigation in case the parties should see fit to do so. The question of locating on the map the place where the rocks -are to be blown out and removed presents a more serious question.
A more careful consideration of this question convinces us that the map is not sufficiently definite and certain in location and description in this particular to permit the blowing out of any rocks or the condemnation of any land for such purpose, and we think the judgment should be modified to this extent. Beyond this we see no reason for changing our views heretofore expressed in the opinion, except the costs of this appeal should be equally paid by the parties to the action, and it is so ordered.
Ailshie, J., concurs.
Sullivan, C. J., dissents.